BENSON, J.
The assignments of error challenge the accuracy of the findings of fact, and the conclusions deduced therefrom. Unfortunately for the appellants, there is no bill of exceptions in the record. 'There is what purports to be a transcript of the testimony taken upon the trial, but the only certification thereof is that of the official stenographer who reported the same. In the recent case of Thomsen v. Giebisch, ante, p. 118 (186 Pac. 10), this court has held that a transcript of the evidence cannot be considered as a bill of exceptions unless it be certified, by the trial judge; hence the case is before us without any bill of exceptions.
*334This court has frequently held that in the absence of a bill of exceptions, the appellate court can consider only whether the findings are sufficient to support the judgment: Lewis v. Clark, 66 Or. 461 (134 Pac. 1194); State v. Rider, 78 Or. 318 (145 Pac. 1056, 152 Pac. 497); Humphry v. Portland, 79 Or. 430 (154 Pac. 897). Taking the findings of fact to be true, as we must in the state of the record as we find it, and having given them very careful consideration, we are compelled to say that they fully support the judgment, which is therefore affirmed.
Affirmed.
Mr. Justice Burnett took no part in the consideration of this case.